department of the treasury i n t e r n a l r e v e n u e s e r v i c e washington d c date cc ita b04 conex-129903-05 office_of_chief_counsel number info release date uil no the honorable bill nelson united_states senator east robinson street suite orlando fl attention dolly kobernat dear senator nelson this letter responds to your inquiry dated date on behalf of your constituents ------------------------------------------------------- they wrote about obtaining a private_letter_ruling granting them additional time to complete a like-kind_exchange of properties they need additional time because the severe hurricanes and tropical storms that struck florida in delayed construction of the replacement_property beyond the prior extension periods they also wrote that they never actually received the proceeds of the property they sold because the proceeds remained in escrow unfortunately the -------------transaction does not qualify as a like-kind_exchange under sec_1031 of the internal_revenue_code we contacted them to discuss their situation the ------------ told us that they directed the qualified_intermediary who was holding the cash proceeds to turn the proceeds over to their realtor the realtor is now holding the proceeds to fund the construction of the new property under current law receipt of cash proceeds by a taxpayer or the taxpayer’s agent disqualifies the taxpayer from deferring tax on the gain of the property they sold if a qualified_intermediary turns over exchange_funds to the seller or his realtor the exchange ends the transaction becomes a sale and the seller must recognize any realized gain we do not have authority to change this result i hope this information is helpful if we can assist you further please contact me or ------ -------------------------at office of associate chief_counsel sincerely michael j montemurro acting branch chief income_tax accounting
